 



Exhibit 10.20

ARBITRON BENEFIT EQUALIZATION PLAN

As Adopted Effective as of January 1, 2001

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
ARTICLE 1 DESCRIPTION
    2  
1.1 Structure and Name
    2  
1.2 Purpose
    2  
1.3 Type
    2  
1.4 Background
    2  
 
       
ARTICLE 2 BENEFITS
    3  
2.1 Amount
    3  
2.2 Form and Time of Payment
    4  
2.3 Entitlement, Reductions
    4  
2.4 Payment in the Event of Incapacity
    5  
 
       
ARTICLE 3 SOURCE OF PAYMENTS; NATURE OF INTEREST
    6  
3.1 Establishment of Trust
    6  
3.2 Source of Payments
    6  
3.3 Status of Plan
    6  
3.4 Non-assignability of Benefits
    6  
 
       
ARTICLE 4 ADOPTION, AMENDMENT AND TERMINATION
    7  
4.1 Adoption
    7  
4.2 Amendment
    7  
4.3 Termination of Participation
    7  
4.4 Termination
    8  
 
       
ARTICLE 5 DEFINITIONS, CONSTRUCTION AND INTERPRETATION
    10  
5.1 Administrator
    10  
5.2 Affiliated Organization
    10  
5.3 Board
    10  
5.4 Code
    10  
5.5 Company
    10  
5.6 Compensation Equalization Plan
    10  
5.7 ERISA
    10  
5.8 Excess Benefit Plan
    10  
5.9 Executive Investment Plan
    10  
5.10 Governing Law
    11  
5.11 Headings
    11  
5.12 Number and Gender
    11  
5.13 Participant
    11  
5.14 Participating Employer
    11  
5.15 Pension Plan
    11  
5.16 Plan
    11  
5.17 Trust
    11  
5.18 Trustee
    11  

 i 

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
ARTICLE 6 ADMINISTRATION
    12  
6.1 Administrator
    12  
6.2 Rules and Regulations
    12  
6.3 Administrator’s Discretion
    12  
6.4 Specialist’s Assistance
    12  
6.5 Indemnification
    12  
6.6 Benefit Claim Procedure
    13  
 
       
ARTICLE 7 MISCELLANEOUS
    14  
7.1 Withholding and Offsets
    14  
7.2 Other Benefits
    14  
7.3 No Warranties Regarding Tax Treatment
    14  
7.4 No Employment Rights Created
    14  

 ii 

 



--------------------------------------------------------------------------------



 



ARBITRON BENEFIT EQUALIZATION PLAN

ARTICLE 1
Description



1.1   Structure and Name. The Plan consists of two separate component plans
which, for administrative convenience, have been incorporated in one instrument.
One such component plan is the Excess Benefit Plan and the other such component
plan is the Compensation Equalization Plan. Together, the two component plans
are referred to as the “Arbitron Benefit Equalization Plan.”



1.2   Purpose. The purpose of the Excess Benefit Plan is to ensure that Pension
Plan participants will not be deprived of benefits that would otherwise be
payable under the Pension Plan but for the operation of the provisions of Code
section 415. The purpose of the Compensation Equalization Plan is to ensure that
Pension Plan participants will not be deprived of benefits that would otherwise
be payable under the Pension Plan but for the operation of the provisions of
Code section 401(a)(17) or certain elections relative to the form of bonus
payments or the deferral of compensation pursuant to the Executive Investment
Plan.



1.3   Type. The Excess Benefit Plan is an unfunded “excess benefit plan” within
the meaning of section 3(36) of ERISA and, as such, is exempt from ERISA by
operation of sections 4(b)(5) and 4021(b)(8) thereof. The Compensation
Equalization Plan is an unfunded plan maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees and, as such, is exempt from Parts 2, 3 and 4 of Subtitle
B of Title I of ERISA by operation of sections 201(2), 302(a)(3) and 401(a)(4)
thereof, respectively, and from Title IV of ERISA by operation of section
4021(a)(6) thereof. The Excess Benefit Plan and Compensation Equalization Plan
are also intended to be unfunded for tax purposes. The Plan will be construed
and administered in a manner that is consistent with and gives effect to the
foregoing.



1.4   Background. Effective as of the close of business on December 31, 2000,
the Company caused assets and liabilities of the Ceridian Corporation Retirement
Plan attributable to certain participants who were then employed with the
Company or an Affiliated Organization to be transferred to the Pension Plan,
which was adopted by the Company effective as of January 1, 2001. In connection
with the adoption of the Pension Plan, the Company adopted the Plan, effective
as of January 1, 2001, as a successor to the Ceridian Corporation Benefit
Equalization Plan for participants in the Pension Plan.

2



--------------------------------------------------------------------------------



 



ARTICLE 2
Benefits

2.1 Amount.



  (A)   As of the date on which a Participant’s Pension Plan benefit is
scheduled to commence, the Administrator will determine the amount of the
benefit to which the Participant is entitled pursuant to the Plan in accordance
with Subsection (B).     (B)   Subject to Sections 2.2 and 2.3, the amount of a
Participant’s benefit will be computed in the following manner:



  (1)   The Administrator will determine a monthly benefit amount equal to the
amount by which the monthly benefit determined pursuant to clause (a) exceeds
the monthly benefit determined pursuant to clause (b), in each case based on a
benefit payable in the normal form under the Pension Plan commencing at the
later of the participant’s normal retirement date under the Pension Plan or his
or her age on the date on which benefits under the Pension Plan are scheduled to
commence.



  (a)   The monthly benefit to which the Participant would be entitled under the
Pension Plan determined



  (i)   without regard to any limitations imposed under the Pension Plan to
satisfy the provisions of Code sections 401(a)(17) and 415,     (ii)   by
including as annual compensation for a plan year for purposes of calculating
benefits any amount that would have otherwise been paid to the Participant as
base salary or a cash bonus during the plan year but for the Participant’s
election pursuant to the Executive Investment Plan (but only to the extent such
amount is not otherwise taken into account under the Pension Plan for such plan
year and, in the case of a cash bonus, only if the cash bonus would otherwise be
considered “annual compensation,” within the meaning of the Pension Plan, for
such plan year) and     (iii)   if and only if the Administrator determines that
the Participant is a member of a select group of management or highly
compensated employees, by including as annual compensation for a plan year any
amount that would have been paid to the Participant as a cash bonus during the
plan year but for the Participant’s election to receive such

3



--------------------------------------------------------------------------------



 



      amount in the form of common stock of the Company or an option to purchase
such stock (but only to the extent such amount is not otherwise taken into
account under the Pension Plan for such plan year).



  (b)   The actual amount of the monthly benefit to which the Participant is
entitled under the Pension Plan.



  (2)   The amount determined pursuant to clause (1) will be adjusted in the
same manner as the Participant’s benefit under the Pension Plan to reflect any
early or late commencement of the benefit.



  (C)   If a Participant dies before his or her “annuity starting date,” within
the meaning of Code section 417(f)(2), and the Participant’s surviving spouse is
entitled to a “qualified preretirement survivor annuity,” within the meaning of
Code section 417(c), from the Pension Plan or the Pension Plan provides for the
payment of any other death benefit to the surviving spouse or any other person,
the amount of the benefit to which the surviving spouse or other person is
entitled pursuant to the Plan will be determined in accordance with Subsection
(B) but based, for the purpose of clause (1), on the difference between the
normal form of the death benefit determined under items (a) and (b).

2.2 Form and Time of Payment.



  (A)   Payment of a benefit to any Participant determined pursuant to
Section 2.1(B) or surviving spouse or other person determined pursuant to
Section 2.1(C) will be made or commence, as the case may be, at the same time
and in the same form as his or her benefit under the Pension Plan.     (B)   If
a Participant, surviving spouse or other person entitled to receive a benefit
under the Plan elects to receive his or her benefit under the Pension Plan in a
form other than the normal form, the benefit under the Plan will be actuarially
adjusted to reflect the form in which it is paid in the same manner as the
benefit under the Pension Plan.     (C)   If a Participant dies following the
commencement of monthly benefit payments, any death benefits payable under the
form of payment applicable to the Participant’s benefit under the Plan will be
paid to the same beneficiary or joint or contingent annuitant, as the case may
be, as his or her benefit under the Pension Plan.



2.3   Entitlement, Reductions. Notwithstanding the foregoing provisions of this
Article 2 –



  (A)   A Participant who has elected to participate in the Pension Plan on an
after-tax basis is not entitled to a benefit under the Plan attributable to
annual

4



--------------------------------------------------------------------------------



 



      compensation in excess of the limitation in effect under Code section
401(a)(17) or deferred under the Executive Investment Plan unless, prior to a
date specified by the Administrator, the Participant makes an irrevocable
election, applicable to any period of future employment with respect to which
his or her Pension Plan after-tax participation election applies, to forego four
percent of that portion of his or her compensation that is (i) attributable to
services performed after the date of the election and (ii) not taken into
account under the Pension Plan solely by reason of the Code section 401(a)(17)
limitation or the Participant’s election pursuant to the Executive Investment
Plan.     (B)   If, after commencement of monthly benefit payments under the
Plan, the amount of monthly payments to which the Participant is entitled under
the Pension Plan is increased by reason of an increase in the limitations under
Code section 415, the amount of the monthly payments to which he or she is
entitled under the Plan will be decreased by the amount of monthly payment
increase under the Pension Plan.     (C)   A former Participant is not entitled
to a benefit under the Plan to the extent the liability for such benefit has
been transferred to or assumed by a successor to all or any portion of the
business of the Participating Employer.     (D)   If a Participant who is
receiving or entitled to receive a benefit pursuant to the Plan is reemployed
with a Participating Employer or an affiliate of a Participating Employer and,
in connection with such reemployment, his or her Pension Plan benefit payment is
suspended, his or her benefit under the Plan will be suspended for the same
period. The Participant’s benefit under the Plan will recommence at the same
time as his or her benefit under the Pension Plan and the amount of the benefit
at recommencement will be adjusted in accordance with Plan Rules to reflect any
additional benefits earned and benefits previously paid.



2.4   Payment in the Event of Incapacity. If any person entitled to receive any
payment under the Plan is physically, mentally, or legally incapable of
receiving or acknowledging receipt thereof, and no legal representative has been
appointed for such person, the Administrator, in his or her discretion, may (but
is not required to) cause any sum otherwise payable to such person to be paid to
any one or more of the following (as may be chosen by the Administrator): the
person’s beneficiary or joint or contingent annuitant for purposes of his or her
benefit under the Plan, if any, the institution maintaining such person, a
custodian for such person under the Uniform Transfers to Minors Act of any
state, or such person’s spouse, children, parents or other relatives by blood or
marriage. Any payment so made completely discharges all liability under the Plan
to the extent of such payment.

5



--------------------------------------------------------------------------------



 



ARTICLE 3
Source Of Payments; Nature Of Interest



3.1   Establishment of Trust. Each Participating Employer may establish a Trust,
or become covered under a Trust established by another Participating Employer,
with an independent corporate trustee. The Trust must (a) be a grantor trust
with respect to which the Participating Employer is treated as grantor for
purposes of Code section 677, (b) not cause the Plan to be funded for purposes
of Title I of ERISA or the Code and (c) provide that Trust assets attributable
to a Participating Employer will, upon the insolvency of the Participating
Employer, be used to satisfy the claims of the Participating Employer’s general
creditors. The Participating Employers may from time to time transfer to the
Trust cash, marketable securities or other property acceptable to the Trustee in
accordance with the terms of the Trust.   3.2   Source of Payments.



  (A)   Subject to Subsections (B) and (C), a Participant’s benefit will be paid
by the Participating Employer with whom the Participant was last employed.    
(B)   If a Participant has participated in the Pension Plan as an employee of
more than one Participating Employer, the Administrator will determine the
portion of the benefit to which the Participant is entitled under the Plan
allocable to each such Participating Employer.     (C)   The Trustee will make
distributions to Participants and Beneficiaries from the Trust in satisfaction
of a Participating Employer’s obligations under the Plan in accordance with the
terms of the Trust. The Participating Employer is responsible for paying any
benefits attributable to a Participant’s Account with respect to that
Participating Employer that are not paid by the Trust.



3.3   Status of Plan. Nothing contained in the Plan or Trust is to be construed
as providing for assets to be held for the benefit of any Participant or any
other person or persons to whom benefits are to be paid pursuant to the terms of
this Plan, the Participant’s or other person’s only interest under the Plan
being the right to receive the benefits set forth herein. The Trust is
established only for the convenience of the Participating Employers and the
Participants, and no Participant has any interest in the assets of the Trust
prior to distribution of such assets pursuant to the Plan. To the extent the
Participant or any other person acquires a right to receive benefits under this
Plan or the Trust, such right is no greater than the right of any unsecured
general creditor of the Participating Employer.



3.4   Non-assignability of Benefits. The benefits payable under the Plan and the
right to receive future benefits under the Plan may not be anticipated,
alienated, sold, transferred, assigned, pledged, encumbered, or subjected to any
charge or legal process.

6



--------------------------------------------------------------------------------



 



ARTICLE 4
Adoption, Amendment And Termination



4.1   Adoption. With the prior approval of the Administrator, an Affiliated
Organization may adopt the Plan and become a Participating Employer by
furnishing to the Administrator a certified copy of a resolution of its Board
adopting the Plan.   4.2   Amendment.



  (A)   The Company reserves the right to amend the Plan at any time to any
extent that it may deem advisable. To be effective, an amendment must be stated
in a written instrument approved in advance or ratified by the Company’s Board
and executed in the name of the Company by two of its officers.     (B)   An
amendment adopted in accordance with Subsection (A) is binding on all interested
parties as of the effective date stated in the amendment; provided, however,
that no amendment will have any retroactive effect so as to deprive any
Participant, or the beneficiary or joint or contingent annuitant of a deceased
Participant, of any benefit to which he or she is entitled under the terms of
the Plan in effect immediately prior to the effective date of the amendment,
determined in the case of a Participant who is employed by an Affiliated
Organization, as if he or she had terminated employment immediately prior to the
effective date of the amendment.     (C)   The provisions of the Plan in effect
at the termination of a Participant’s employment will, except as otherwise
expressly provided by a subsequent amendment, continue to apply to such
Participant.



4.3   Termination of Participation.



  (A)   Notwithstanding any other provision of the Plan to the contrary, if
determined by the Administrator to be necessary to ensure that the Plan is
exempt from ERISA to the extent contemplated by Section 1.3 or upon the
Administrator’s determination that a Participant’s interest in the Plan has been
or is likely to be includable in the Participant’s gross income for federal
income tax purposes prior to the actual payment of benefits pursuant to the
Plan, the Administrator may take any or all of the following steps:



  (1)   terminate the Participant’s future participation in the Plan;     (2)  
cause the Participant’s entire interest in the Plan to be distributed to the
Participant in the form of an immediate lump sum; and/or

7



--------------------------------------------------------------------------------



 



  (3)   transfer the benefits that would otherwise be payable pursuant to the
Plan for all or any of the Participants to a new plan that is similar in all
material respects (other than those which require the action in question to be
taken.)



  (B)   For the purpose of Subsection(A)(2), the lump sum value of a
Participant’s interest in the Plan will be determined



  (1)   in the case of a Participant whose benefit under the Plan is not then in
pay status, in accordance with Article 2 but assuming that the Participant had
terminated employment and elected to receive his or her Pension Plan benefit in
the form of an immediate lump sum, or     (2)   in the case of a Participant or
beneficiary or joint or contingent annuitant of a beneficiary whose benefit
under the Plan is then in pay status, by converting the expected future benefit
from the form in which it is being paid to an actuarially equivalent lump sum
benefit using actuarial assumptions specified in the Pension Plan.



4.4   Termination.



  (A)   The Company reserves the right to terminate the Plan in its entirety at
any time. Each Participating Employer reserves the right to cease its
participation in the Plan or terminate the Plan with respect to any group of
similarly situated current or former employees of the Participating Employer at
any time. The Plan will terminate in its entirety or with respect to a
particular Participating Employer or group of current or former employees as of
the date specified by the Company or such Participating Employer in a written
instrument approved in advance or ratified by the Company’s Board and executed
in the name of the Company by two of its officers.     (B)   Upon the
termination of the Plan in its entirety or with respect to any Participating
Employer or group of current or former employees, the Company or Participating
Employer, as the case may be, will either cause (1) any benefits to which
Participants have become entitled prior to the effective date of the termination
to continue to be paid in accordance with the provisions of Article 2 or
(2) subject to Subsection (C), cause the entire interest in the Plan of any or
all Participants, or the beneficiaries or joint or contingent annuitants of any
or all deceased Participants, to be distributed in the form of an immediate lump
sum payment calculated in accordance with the provisions of Section 4.3(B).    
(C)   If the Company determines in good faith that there is a reasonable
likelihood that any compensation paid to a Participant by an Affiliated
Organization for a taxable year of the Affiliated Organization would not be
deductible by the Affiliated Organization solely by reason of the limitation
under Code section 162(m), to the

8



--------------------------------------------------------------------------------



 



      extent deemed necessary by the Company to ensure that the entire amount of
any distribution pursuant to clause (2) of Subsection (B) is deductible, the
Company may defer all or any portion of the distribution. The deferred amounts
and interest thereon from the date on which the payment would have been made but
for this subjection and the date on which the payment is actually made at the
rate then used under the Pension Plan for the purpose of computing lump sum
distributions will be distributed to the Participant, or to his or her
beneficiary in the case of the Participant’s death, at the earliest possible
date, as determined by the Company in good faith, on which the deductibility of
compensation paid or payable to the Participant for the taxable year of the
Affiliated Organization during which the distribution is made will not be
limited by Code section 162(m).

9



--------------------------------------------------------------------------------



 



ARTICLE 5
Definitions, Construction And Interpretation

The definitions and rules of construction and interpretation set forth in this
article apply in construing the Plan unless the context otherwise indicates.



5.1   Administrator. “Administrator” is the Company, or the person to whom
administrative duties are delegated pursuant to the provisions of Section 6.1,
as the context requires.



5.2   Affiliated Organization. “Affiliated Organization” is the Company and any
corporation that is a member of a controlled group of corporations, within the
meaning of Code section 414(b), that includes the Company.



5.3   Board. “Board” is the board of directors of the Affiliated Organization in
question or any individual or committee authorized to act on behalf of such
board of directors pursuant to a proper delegation.



5.4   Code. “Code” is the Internal Revenue Code of 1986, as amended from time to
time, and any reference to a section of the Code refers to that section or to
the corresponding section of the Code as amended.



5.5   Company. “Company” is Ceridian Corporation, to be renamed Arbitron Inc.,
or any successor thereto.



5.6   Compensation Equalization Plan. “Compensation Equalization Plan” means the
component plan incorporated in this instrument for the purpose of ensuring that
Participants will not be deprived of benefits otherwise due them under the
Pension Plan by operation of the provisions of Code section 401(a)(17) or
certain elections relative to the form of bonus payments or the deferral of
compensation pursuant to the Executive Investment Plan.



5.7   ERISA. “ERISA” is the Employee Retirement Income Security Act of 1974, as
amended, and any reference to a section of ERISA refers to that section or to
the corresponding section of ERISA as amended.



5.8   Excess Benefit Plan. “Excess Benefit Plan” is the component plan
incorporated in this instrument for the purpose of ensuring that Participants
will not be deprived of benefits otherwise due them under the Pension Plan by
operation of the provisions of Code section 415.



5.9   Executive Investment Plan. “Executive Investment Plan” is the Arbitron
Executive Investment Plan, as adopted effective January 1, 2001 and as
thereafter amended from time to time. For the period prior to January 1, 2001,
the Executive Investment Plan was the Ceridian Corporation Executive Investment
Plan.

10



--------------------------------------------------------------------------------



 



5.10   Governing Law. To the extent state law is not preempted by the provisions
of the ERISA or any other laws of the United States, this Plan will be
administered, construed and enforced according to the internal laws of the State
of Minnesota without regard to the conflict of law principles of the State of
Minnesota or any other jurisdiction.



5.11   Headings. The headings of articles, sections, subsections and clauses are
included solely for convenience and, if there is a conflict between such
headings and the text of the Plan, the text will control.



5.12   Number and Gender. Wherever appropriate, the singular may be read as the
plural, the plural may be read as the singular and one gender may be read as the
other gender.



5.13   Participant. “Participant” is an employee of a Participating Employer who
is (a) a participant under the Pension Plan, (b) entitled to a benefit pursuant
to the provisions of Article 2 and (c) not a party to an agreement with the
Participating Employer pursuant to which he or she is not eligible to
participate in the Plan.



5.14   Participating Employer. “Participating Employer” is the Company and any
other Affiliated Organization that has adopted the Plan, or all of them
collectively, as the context requires, and their respective successors. A
Participating Employer will cease to be such upon a termination of the Plan as
to its employees and the satisfaction in full of all of its obligations under
the Plan or upon its ceasing to be an Affiliated Organization.



5.15   Pension Plan. “Pension Plan” is the Arbitron Retirement Plan, as adopted
effective as of January 1, 2001 and as thereafter amended. For the period prior
to January 1, 2001, the Pension Plan was the Ceridian Corporation Retirement
Plan.



5.16   Plan. The “Plan” is the Compensation Equalization Plan or the Excess
Benefit Plan or both of them, as the context requires. For the period prior to
January 1, 2001, the Plan was the Ceridian Corporation Benefit Equalization Plan
or either or both of the Ceridian Corporation Compensation Equalization Plan and
the Ceridian Corporation Excess Benefit Plan, as the context requires.



5.17   Trust. “Trust” means any trust or trustee established by a Participating
Employer pursuant to Section 3.1.



5.18   Trustee. “Trustee” means the independent corporate trustee or trustees
that at the relevant time has or have been appointed to act as Trustee of the
Trust.

11



--------------------------------------------------------------------------------



 



ARTICLE 6
Administration



6.1   Administrator. The general administration of the Plan and the duty to
carry out its provisions is vested in the Company. The Company may delegate such
duty or any portion thereof to a named person and may from time to time revoke
such authority and delegate it to another person.



6.2   Rules and Regulations. The Administrator has the discretionary power and
authority to make such rules and regulations as the Administrator determines to
be consistent with the terms, and necessary or advisable in connection with the
administration, of the Plan and to modify or rescind any such rules or
regulations.



6.3   Administrator’s Discretion. The Administrator has the discretionary power
and authority to make all determinations necessary for administration of the
Plan, except those determinations that the Plan requires others to make, and to
construe, interpret, apply and enforce the provisions of the Plan and Plan rules
and regulations whenever necessary to carry out its intent and purpose and to
facilitate its administration, including, without limitation, the discretionary
power and authority to remedy ambiguities, inconsistencies, omissions and
erroneous benefit calculations. In the exercise of its discretionary power and
authority, the Administrator will treat all similarly situated persons
uniformly.



6.4   Specialist’s Assistance. The Administrator may retain such actuarial,
accounting, legal, clerical and other services as may reasonably be required in
the administration of the Plan, and may pay reasonable compensation for such
services. All costs of administering the Plan will be paid by the Participating
Employers.



6.5   Indemnification. The Participating Employers jointly and severally agree
to indemnify and hold harmless, to the extent permitted by law, each director,
officer, and employee of any Affiliated Organization against any and all
liabilities, losses, costs and expenses (including legal fees) of every kind and
nature that may be imposed on, incurred by, or asserted against such person at
any time by reason of such person’s services in connection with the Plan, but
only if such person did not act dishonestly or in bad faith or in willful
violation of the law or regulations under which such liability, loss, cost or
expense arises. The Participating Employers have the right, but not the
obligation, to select counsel and control the defense and settlement of any
action for which a person may be entitled to indemnification under this
provision.

12



--------------------------------------------------------------------------------



 



6.6 Benefit Claim Procedure.



  (A)   If a request for a benefit by a Participant or beneficiary of a deceased
Participant is denied in whole or in part, he or she may, not later than 30 days
after the denial, file with the Administrator a written claim objecting to the
denial.     (B)   The Administrator, not later than 90 days after receipt of
such claim, will render a written decision to the claimant on the claim. If the
claim is denied, in whole or in part, such decision will include the reason or
reasons for the denial; a reference to the Plan provisions on which the denial
is based; a description of any additional material or information, if any,
necessary for the claimant to perfect his or her claim; an explanation as to why
such information or material is necessary; and an explanation of the Plan’s
claim procedure.     (C)   The claimant may file with the Administrator, not
later than 60 days after receiving the Administrator’s written decision, a
written notice of request for review of the Administrator’s decision, and the
claimant or his or her representative may thereafter review relevant Plan
documents which relate to the claim and may submit written comments to the
Administrator.     (D)   Not later than 60 days after receipt of such review
request, the Administrator will render a written decision on the claim, which
decision will include the specific reasons for the decision, including a
reference to the Plan’s specific provisions where appropriate.     (E)   The
foregoing 90 and 60-day periods during which the Administrator must respond to
the claimant may be extended by up to an additional 90 or 60 days, respectively,
if special circumstances beyond the Administrator’s control so require and
notice of such extension is given to the claimant prior to the expiration of
such initial 90 or 60-day period, as the case may be.     (F)   A claimant must
exhaust the procedure described in this section before making any claim of
entitlement to benefits pursuant to the Plan in any court or other proceeding.

13



--------------------------------------------------------------------------------



 



ARTICLE 7
Miscellaneous



7.1   Withholding and Offsets. The Participating Employers and the Trustee
retain the right to withhold from any compensation or benefit payment pursuant
to the Plan any and all income, employment, excise and other tax as the
Participating Employers or Trustee deem necessary in connection with any
benefits earned or paid pursuant to the Plan and the Participating Employers may
offset against amounts payable to any person under the Plan any amounts then
owing to the Participating Employers by such persons.



7.2   Other Benefits. No amounts paid pursuant to the Plan constitute salary or
compensation for the purpose of computing benefits under any other benefit plan,
practice, policy or procedure of a Participating Employer unless otherwise
expressly provided thereunder.



7.3   No Warranties Regarding Tax Treatment. The Participating Employers make no
warranties regarding the tax treatment to any person of participation in the
Plan or any action or omission of the Participating Employer or Participant in
connection therewith and each Participant will hold the Administrator and the
Participating Employers and their officers, directors, employees, agents and
advisors harmless from any liability resulting from any tax position taken in
good faith in connection with the Plan.



7.4   No Employment Rights Created. Neither the establishment of or
participation in the Plan gives any employee a right to continued employment or
limits the right of any Affiliated Organization to discharge, transfer, demote
or modify the terms and conditions of employment or otherwise deal with any
employee without regard to the effect such action might have on his or her with
respect to the Plan.

14